DETAILED ACTION
This non-final office action is in response to applicant’s RCE filed on 09/14/2021 for response of office action mailed on 06/15/2021. Claim 1, 11, 12 and 16 are currently amended. Claims 1-21 are being examined and pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/14/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claim 1, 11 and 16, filed on 09/14/2021, regarding claim rejection under respect to 35 U.S.C 112 (a) have been considered, the amendments did not overcome the rejections, therefore the rejections have been sustained.
Applicant’s arguments on page 14-23, filed on 09/14/2021, with respect to rejection under 35 U.S. C 102 and 103 have been fully considered. 
Regarding argument on claim 1 on page 6-7, claim 1 is amended with new limitation, the unmanaged code executed by the one or more processors scripting engine separately from the run-time wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content.  Claim 11 and 16 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1, 11 and 16 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced.
Applicant presents no further arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, 11 and 16, each claim recites the unmanaged code executed by the scripting engine separately from the run-time code manager. The specification does not disclose any details regarding the unmanaged code executed by the scripting engine. In addition, the specification details the unmanaged interface module executes outside of the run-time system (Para. 0037) in one embodiment and the scripting engines are implemented using unmanaged code and do not run under management of a run-time system (Para. 0048). Therefore claim 1, 11 and 16 are rejected with lack of written description. For the purpose of examination, examiner interprets it as the unmanaged code executed separately from the run-time code manager. 
Regarding claim 2-10, 12-15 and 17-21, claims are rejected for carrying the deficiencies of claim 1, 11 and 16 as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Soeder et al. (US20170249459, hereinafter Soeder-459) in view of Soeder (US20120117644, hereinafter Soeder-644), and further in view of Griffin et al. (US7962961, hereinafter Griffin). 
Regarding claim 1, Soeder-459 teaches a method performed by a computer for blocking command content from being executed by a scripting engine, the computer having one or more processors  (Soeder-459: Fig 1: Processor (102A-C); blocking event at sub-execution environment, wherein sub-execution environment is script engine for executing various script; Abstract), the method comprising: identifying a process (Soeder-459: Detecting an activation of the executables, such as cscript.exe, Fig. 3, #302); injecting an unmanaged interface module into the process, wherein the unmanaged interface module comprises unmanaged code (Soeder-459: injecting the sub-execution environment controller (unmanaged interface module) to the new process when launching of new process is detected; Para. 0019); detecting, by the unmanaged interface module, loading of a target Soeder-459: Detecting if the executable (process) implements a sub-execution environment; fig. 3, #303; Para. 0024; Para. 0051); injecting, by the unmanaged interface module in response to detecting the loading of the target software component, a managed interface module into the process, the managed interface module for intercepting the command content before its execution by the scripting engine (Soeder-459: Insert a hook routine in API of a running process and intercept inputs before inputs are processed using event interceptor (managed interface module), which is part of sub-execution environment controller (unmanaged interface module), Para. 0039; Para. 0040; Para. 0056; Fig. 4); communicating an intercepted command from the managed interface module, through the unmanaged interface module, and to a threat detection component (Soeder-459: Event evaluator (214) determine a legitimacy of the events intercepted and Policy engine (216) applying security policies to the event intercepted by interceptor (212); Para. 0027, Para. 0041, Para. 0042, Para. 0045); communicating a reply from the threat detection component, through the unmanaged interface module, to the managed interface module (Soeder-459: Policy engine enforces the security policies by blocking an operation determined to be a prohibited event by event evaluator with or without returning an error to the sub-execution environment; Para. 0045); and preventing, by the managed interface module in response to the reply, the intercepted command from being executed by the scripting engine (Soeder-459: Blocking the event after determining it’s prohibited event; Para. 0003; Para. 0045; Para. 0054). 
Yet, Soeder-459 does not teach the process executes under management of a run-time code manager, the unmanaged code executed by the scripting engine separately from the run-time code manager and wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content.
Soeder-644: Identifying web application (process) that users .NET web service (.Net is run-time code manager); Para. 0040 and Para. 0069), the unmanaged code executed by the scripting engine separately from the run-time code manager (Soeder-644: using unmanaged component to hook the ASP.NET and software hooks can be associated with the operating system of the web server (operating system is outside of .NET); Para. 0047, Para. 0045; Para.0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Soeder-459 to include the process executes under management of a run-time code manager, the unmanaged code executed by the scripting engine separately from the run-time code manager as disclosed by Soeder-644. One of ordinary skill in the art would have been motivated to make this modification in order to block the malicious script before they are executed as suggested by Soeder-644 (Para. 0040 and Para. 0077). 
However, in the same field of endeavor, Griffin teaches wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content (Griffin: receiving a thrown exception when the no native code (script) is determined as malicious code; Col. 1, line 38-40; Col. 1, line 61-65; Col. 2, line 5 to 15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Soeder-459 and Soeder-644 to include wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to block a 
Regarding claim 2, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 1. In addition, Soeder-459 teaches identifying the process comprises detecting loading of a user interface shell by the process, wherein the user interface shell provides interactively entered command content to the scripting engine (Soeder-459: detecting the executable loading a sub-execution environment (SEE) which includes a Powershell; Fig. 3, Para. 0019; Para. 0018: Para. 0039; Para. 0050); and injecting the unmanaged interface module is performed in response to detecting loading of the user interface shell by the process (Soeder-459: upon SEE controller determining that executable implements a SEE, the controller identifies the SEE using a SEE detector to determine if the SEE is authorized or not; Fig. 3; Para. 0036; Para. 0051). 
Regarding claim 3, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 1. In addition, Soeder-459 teaches determining that the process is going to load the run-time code manager (Soeder-495: detecting the executable loading a sub-execution environment (SEE) (run-time code manager)); Fig. 3, Para. 0050) and injecting the unmanaged interface module is performed in response to detecting that the process is going to load the run-time code manager (Soeder-459: upon SEE controller determining that executable implements a SEE, the controller identifies the SEE using a SEE detector to determine if the SEE is authorized or not; Fig. 3; Para. 0036; Para. 0051).
Regarding claim 4, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 1. In addition, Soeder-644 teaches determining a process is a .NET framework or .NET core process; (Soeder-644: Identifying .NET framework based on dynamic linked libraries (DLLs); Para. 0039: Para. 0040: ASPNET_ISAPI.DLL and WEBENGINE.DLL. These DLLs are components of the Microsoft .NET Framework; Para.0069). In addition, Soeder-459 teaches injecting the unmanaged interface module is performed in response to detecting the process (Soeder-459: upon SEE controller determining that executable implements a SEE, the controller identifies the SEE using a SEE detector to determine if the SEE is authorized or not; Fig. 3; Para. 0036; Para. 0051).
Regarding claim 5, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 1. In addition, Soeder-459 teaches wherein: identifying the process comprises determining that the process has an image name of PowerShell.exe, PowerShellise.exe, mscoree.dll, or coreclr.dll (Soeder-459: identifying the process based on name of executable; Para. 0020; Para. 0003; Para. 0005; Para. 0050); and injecting the unmanaged interface module is performed in response to determining that the process has the image name (Soeder-459: upon SEE controller determining that executable implements a SEE, the controller identifies the SEE using a SEE detector to determine if the SEE is authorized or not; Fig. 3; Para. 0036; Para. 0051).
Regarding claim 6, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 1. In addition, Soeder-459 teaches detecting loading of the target software component comprises detecting loading of the scripting engine by the process (Soeder: detecting the executable loading a sub-execution environment (SEE) (script engine)); Fig. 3, Para. 0050; Para. 0003; para. 0018); and injecting the managed interface module is performed in response to detecting the loading of the scripting engine by the process (Soeder-459: event interceptor (managed interface module) is used to intercept events at a SEE (script engine); Para. 0039, Para. 0040, Para. 0056; Fig. 4). 
Regarding claim 7, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 1. In addition, Soeder-459 teaches detecting loading of the target software component comprises detecting loading of a Windows PowerShell scripting engine by the process (Soeder-459: detecting the executable loading a sub-execution environment (SEE) which includes a Powershell; Fig. 3, Para. 0019; Para. 0018: Para. 0039; Para. 0050); and injecting the unmanaged interface module is performed in response to detecting the loading of the Windows PowerShell scripting engine (Soeder-459: upon SEE controller determining that executable implements a SEE, the controller identifies the SEE using a SEE detector to determine if the SEE is authorized or not; Fig. 3; Para. 0036; Para. 0051).
Regarding claim 8, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 1. In addition, Soeder teaches detecting loading of the run-time code manager by the process; and injecting the unmanaged interface module is performed in response to detecting the loading of run-time code manager(Soeder-495: detecting the executable loading a sub-execution environment (SEE) (run-time code manager)); Fig. 3, Para. 0050); and injecting the unmanaged interface module is performed in response to detecting the loading of the run-time code manager (Soeder-459: upon SEE controller determining that executable implements a SEE, the controller identifies the SEE using a SEE detector to determine if the SEE is authorized or not; Fig. 3; Para. 0036; Para. 0051).
Regarding claim 9, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 1. In addition, Soeder-644 teaches detecting loading of the target software component comprises detecting loading of a file named clrjit.dll, mscorijit.dll, coreclr.dll, System. Management.Automation.ni.dll, or System.Management.Automation.ni.dll by the process (Soeder-644: detecting loading dynamic linked libraries (DLLs); Para. 0039). In addition, Soeder-459 teaches one of dll is Management.Automation.ni.dll  (Soeder-459: Para. 0040) and injecting the managed interface module is performed in response to detecting the loading the file (Soeder-459: event interceptor (managed interface module) is used to intercept events at a SEE; Para. 0039, Para. 0040, Para. 0056; Fig. 4).
Claim 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20070113282) in view of Griffin.  
Regarding claim 11, Ross teaches one or more computer-readable media storing non-transitory computer-executable instructions for execution by one or more processors (Ross: Fig. 2: processor (232)), the one or more computer-readable media (Ross: Fig. 2: processor memory (234)) comprising: a script injector (242)) configured to be injected into a process (Ross: Fig. 2: web browser (224), the first interface module comprising first instructions for intercepting command content before it is executed by a scripting engine (Ross: Script injector is implemented as a browser plug-in and configured to inject codes  (that hooks the critical functions before any script on the web page loads) to Internet Explorer, to intercept incoming data content; Para. 0029; Para. 0026; Para. 0034; Para. 0035), the first instructions being executed under management of a run-time code manager (Ross: Fig. 2: Detect engine (240)) (Ross: detect engine includes a script injector which injects codes to hooks and intercept; Para. 0020; Para. 0026; Para. 0029 and Para. 0010); a threat detection component (Ross: Fig. 6: decision service (624)) comprising second instructions for receiving the intercepted command content and for providing a reply to block the one or more commands (Ross: Decision service receives intercepted content, determines if the script is malicious or not, then passes the decision information back to the web browser to block the scripts if it’s malicious; Para. 0035-0038); and a second interface module (Ross: Fig. 2: communication object (246); Fig. 6, communication object (script relay interface) (622)) configured to be injected into the process, the second interface module comprising third instructions for relaying the intercepted one or more commands from the first interface module to the threat detection component (Ross: script processing engine of a web browser communicates with the script relay interface and script relay interfaces passes intercepted commands between web browser and a decision service; Para. 0035-0037); the third instructions being represented as unmanaged code, the unmanaged code executed by the scripting engine (Ross: Fig. 2: script processing engine (224)) separately from the run-time code manager (Ross: Fig. 2: detection engine (240) (Ross:  communication objects provides data exchange between various processes or threads and can relay data between the script code executing on script engine and another process or service including third party service; Para. 0026-28). 
the reply comprising an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content.
However, in the same field of endeavor, Griffin teaches wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content (Griffin: receiving a thrown exception when the no native code (script) is determined as malicious code; Col. 1, line 38-40; Col. 1, line 61-65; Col. 2, line 5 to 15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Ross to include wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to block a malicious script attempting to exploit a vulnerability of an application as suggested by Griffin (Griffin: Col. 3, line 46-49).
Regarding claim 12, combination of Ross and Griffin teaches the system of claim 11. In addition, Ross further teaches relaying the reply from the threat detection component to the first interface module (Ross: Decision service passes the decision information back to the web browser to block the scripts if it’s malicious; Para. 0037-0038).
Regarding claim 16, Ross teaches a method performed by a computer for blocking command content from being executed by a scripting engine (Ross: a process for detecting and selectively disabling potentially malicious script code before it executes; Fig. 6; Para. 0034), the computer having one or more processors (Fig. 2: processor (232), the method comprising: identifying a process that runs the scripting engine under management of a run-time code manager (Ross: identifying web browser which includes a script processing engine and detection engine implements script injector as a browser plug-in; Para. 0023 and Para. 0026);  injecting an interface module into the process (Ross: detection engine implements script injector as a browser plug-in; Para. 0026), the interface module executed by the scripting engine separately from the run-time code manager (Ross: Fig. 2: detection engine) (Ross: script injector executes on web browser which is separate from detect engine; Para. 0026; Para. 0034; Para. 0035); receiving, by the interface module, command content that is to be executed by the scripting engine (Ross: script injector receives data content which include a script program for execution; Para. 0034-0036); communicating the command content from the interface module to a threat detection component (Ross: script engine communicates to a script relay interface to pass the output of hooked script to a decision service; Para. 0035; Para. 0036); receiving, at the interface module, a reply from the threat detection component (Ross: the decision information (either malicious or not) is passed to web browser by decisions service; Para. 0037); in response to receiving the reply, blocking the command content (Ross: the received data content is blocked for execution if it is  determined as malicious; Para. 0037).
Yet, Ross does not teach wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content.
However, in the same field of endeavor, Griffin teaches wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content (Griffin: receiving a thrown exception when the no native code (script) is determined as malicious code; Col. 1, line 38-40; Col. 1, line 61-65; Col. 2, line 5 to 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Ross to include wherein the reply comprises an exception or a modified command content, the modified command content including a null string, a modified command string, or a fake success operation reporting a successful execution without executing the command content as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to block a malicious script attempting to exploit a vulnerability of an application as suggested by Griffin (Griffin: Col. 3, line 46-49).
Regarding claim 17, combination of Ross and Griffin teaches the method of claim 16. In addition, Ross further teaches wherein blocking the content is performed by communicating with an Antimalware Scan Interface (AMSI) (Ross: Blocking the script code after communicating with service including a virus scanning; Para. 0027). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soeder-459 in view of Soeder-664 and Griffin, and further in view of Hamilton et al. (US20050034109, hereinafter Hamilton). 
Regarding claim 10, combination of Soeder-459, Soeder-644 and Griffin teaches the method of claim 8.
Yet, the combination does not explicitly teach wherein the run-time code manager comprises Common Language Run-time (CLR).
However, in the same field of endeavor, Hamilton teaches wherein the run-time code manager comprises Common Language Run-time (CLR) (Hamilton: Para. 0038: The CLR environment 100 further includes a runtime code manager 180 that can facilitate loading and operating of the assembly 130 by the processor 170). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the run-time code manager comprises Common Language Run-time (CLR) as disclosed by Hamilton. One of ordinary skill in the art would have been motivated to make this modification in order . 
Claim 13-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US20070113282) in view of Griffin, and further in view of Soeder-459. 
Regarding claim 13, combination of Ross and Griffin teaches the system of claim 11.
Yet, the combination does not explicitly teach detecting loading of a scripting engine by the process; and in response to the detecting, injecting the first interface module into the process.
However, in the same field of endeavor, Soeder-459 teaches detecting loading of a scripting engine by the process; and in response to the detecting, injecting the first interface module into the process (Soeder-459: detecting the executable loading a sub-execution environment (SEE) (script engine)); Fig. 3, Para. 0050; Para. 0003; para. 0018; and event interceptor is used to intercept events at a SEE (script engine); Para. 0039, Para. 0040, Para. 0056; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include detecting loading of a scripting engine by the process; and in response to the detecting, injecting the first interface module into the process as disclosed by Soeder-459. One of ordinary skill in the art would have been motivated to make this modification in order to prevent malicious behavior performed by executable scripts as suggested by Soeder-459 (Soeder-459: Para. 0003).
Regarding claim 14, combination of Ross and Griffin teaches the system of claim 11.
Yet, the combination does not explicitly teach Attorney Docket No. C052-0048USdetecting loading of a first target software component by the process; and in response to detecting the loading, injecting the first interface module into the process.
However, in the same field of endeavor, Soeder-459 teaches detecting loading of a first target software component by the process; and in response to detecting the loading, injecting the first Soeder-459: detecting the executable loading a sub-execution environment (SEE) (target software)); Fig. 3, Para. 0050; Para. 0003; para. 0018; and event interceptor is used to intercept events at a SEE (script engine); Para. 0039, Para. 0040, Para. 0056; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include detecting loading of a first target software component by the process; and in response to detecting the loading, injecting the first interface module into the process as disclosed by Soeder-459. One of ordinary skill in the art would have been motivated to make this modification in order to prevent malicious behavior performed by executable scripts as suggested by Soeder-459 (Soeder-459: Para. 0003).
Regarding claim 15, combination of Ross and Griffin teaches the system of claim 11. 
Yet, Ross does not explicitly teach detecting loading of the run-time code manager by the process; and in response to detecting the loading, injecting the first interface module into the process.
However, in the same field of endeavor, Soeder-459 teaches detecting loading of the run-time code manager by the process; and in response to detecting the loading, injecting the first interface module into the process (Soeder-459: detecting the executable loading a sub-execution environment (SEE) (run-time code manager)); Fig. 3, Para. 0050; Para. 0003; para. 0018; and event interceptor is used to intercept events at a SEE (script engine); Para. 0039, Para. 0040, Para. 0056; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include detecting loading of the run-time code manager by the process; and in response to detecting the loading, injecting the first interface module into the process as disclosed by Soeder-459. One of ordinary skill in the art would have been motivated to make this modification in order to prevent malicious behavior performed by executable scripts as suggested by Soeder-459 (Soeder-459: Para. 0003).
Regarding claim 18, combination of Ross and Griffin teaches the method of claim 16.

However, in the same field of endeavor, Soeder-459 teaches detecting loading of a user interface shell by the process; and the injecting is performed in response to identifying the process (Soeder-459: detecting the executable loading a sub-execution environment (SEE) which includes a Powershell; Fig. 3, Para. 0019; Para. 0018: Para. 0039; Para. 0050); and upon SEE controller determining that executable implements a SEE, the controller identifies the SEE using a SEE detector to determine if the SEE is authorized or not; Fig. 3; Para. 0036; Para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include detecting loading of a user interface shell by the process; and the injecting is performed in response to identifying the process as disclosed by Soeder-459. One of ordinary skill in the art would have been motivated to make this modification in order to prevent malicious behavior performed by executable scripts as suggested by Soeder-459 (Soeder-459: Para. 0003).
Regarding claim 19, combination of Ross and Griffin teaches the method of claim 16.
Yet, the combination does not teach detecting loading of the scripting engine by the process; and the injecting is performed in response to identifying the process.
However, in the same field of endeavor, Soeder-459 teaches detecting loading of the scripting engine by the process; and the injecting is performed in response to identifying the process (Soeder-459: detecting the executable loading a sub-execution environment (SEE) (script engine)); Fig. 3, Para. 0050; Para. 0003; para. 0018); and event interceptor (managed interface module) is used to intercept events at a SEE (script engine); Para. 0039, Para. 0040, Para. 0056; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include 
Regarding claim 20, combination of Ross and Griffin teaches the method of claim 16.
Yet, the combination does not teach wherein the scripting engine comprises a Visual Basic for Applications component.
However, in the same field of endeavor, Soeder-459 teaches wherein the scripting engine comprises a Visual Basic for Applications component (Soeder-459: Para. 0018). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the scripting engine comprises a Visual Basic for Applications component as disclosed by Soeder-459. One of ordinary skill in the art would have been motivated to make this modification in order to prevent malicious behavior performed by executable scripts as suggested by Soeder-459 (Soeder-459: Para. 0003).
Regarding claim 21, combination of Ross and Griffin teaches the method of claim 16.
Yet, the combination does not teach wherein the scripting engine comprises a Jscript scripting engine.
However, in the same field of endeavor, Soeder-459 teaches wherein the scripting engine comprises a Jscript scripting engine (Soeder-459: Para. 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the scripting engine comprises a Jscript scripting engine as disclosed by Soeder-459. One of ordinary skill in the art would have been motivated to make this modification in order to prevent 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.